Title: General Orders, 8 January 1778
From: Washington, George
To: 



Head Quarter V. Forge Jany 8th 1778
NewarkWoodbridge Chatham—


The Commander in Chief is informed that gaming is again creeping into the Army; in a more especial manner among the lower staff in the environs of the camp: He therefore in the most solemn terms declares, that this Vice in either Officer or soldier, shall not when detected, escape exemplary punishment; and to avoid discrimination between play and gaming forbids Cards & Dice under any pretence whatsoever: Being also informed that many men are render’d unfit for duty by the Itch, He orders & directs the Regimentl Surgeons to look attentively into this matter & as soon as the men (who are infected with this disorder) are properly disposed in huts, to have them annointed for it.
All issuing Commissaries are carefully to save all the horns of the cattle & have them separated from the bones & then return’d to the Quartr Master General, who is to store them.
A detachment of a Captain & forty men from each brigade are to attend the execution of John Reily on the grand parade at ten ôClock tomorrow forenoon.
At a General Court Martial held 5th inst. in General Muhlenberg’s Brigade of which Lt Coll Ball was president Ensign Cocke of 1st Virginia Regiment charged with denying upon Oath what he formerly and has since said he knew respecting Captain Crump’s behaviour, thereby acting inconsistently with honor & truth was tried & found guilty of the charge; and by the unanimous opinion of the Court sentenced to be discharged from the service; The Commander in Chief approves the sentence and orders it to be executed forthwith.
